Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William A. Carroll (Reg. No. 61,795) on 05/02/2022.

The application has been amended as follows: 
For claim 29, line 2, place a comma after “spray coating”.

Claim Interpretation
In claims 3, 4, 7, 8, and 9, there is a wavy line present.   The wavy line may mean (1) molecular structure beyond this point is unspecified or unimportant or (2) mixture of isomers at this point as per the teaching of http://www.chem.ucla.edu.  After discussion with Willian A. Carroll on 05/02/2022, the wavy line represents a molecular structure beyond this point is unspecified.  There is no atom present on the other end of the way line, so no mixture of isomers is implied. Therefore, the wavy line will be treated as a molecular structure beyond this point is unspecified.

Election/Restrictions
Claims 1-13 and 28-32 are allowable. Claims 14 and 27, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 02/08/2022, is hereby withdrawn and claims 14 and 27 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A) The closest prior art of record, Xiong (US 2008/0015298 A1) discloses a coating composition comprising a fluorinated polymer and a plurality of functionalized particles [0001].  Xiong discloses the fluorinated polymer comprises at least one monomer selected from the group consisting of CF2=CF2, CHF=CF2, CH2=CF2, CH2=CHF, CClF=CF2, CCl2=CF2, CClF=CClF, CHF=CCl2, CH2=CClF, CCl2=CClF, CH=C(CF3)2, CF3CF=CF2, CF3CF=CHF, CF3CH=CF2, CF3CH=CH2, CHF2CF=CHF, CHF2CH=CHF, CHF2CH=CH2, and mixtures thereof, and structural units comprising a crosslinkable hydroxyl functional group (a fluoropolymer comprising a polyethylene backbone, the polyethylene backbone being substituted with a plurality of fluoro groups and optionally a plurality of oxygen atoms) [0007].  Crosslinking agents include an ester compound or an epoxy compound [0040].  The particles used in the coating compositions are functionalized with a functional group such as tridecafluoro-1,1,2,2-tetrahydrooctylmethyldichlorosilnae, tridecafluoro-1,1,2,2-tetrahydrooctyl-triethoxy silane, or tridecafluoro-1,1,2,2-tetrahydrooctyl-methyldimethoxysilane (fluoroalkyl-modified particle) [0051].  However, Xiong does not disclose a plurality of fluoroalkyl(poly)propionyl groups as the ester compound nor the epoxy is an epoxy resin.
B) Zhang (US 2007/0009657 A1) teaches a method for forming a hydrophobic coating on the surface of a substrate comprising linking particulate material by polymer strands (Abstract).  The chemical modifying reagent for the particulate material included perfluoro (e.g. trifluoropropyl) groups [0049].  However, Zhang does not teach or suggest a fluoropolymer comprising a polyethylene backbone nor epoxy resin moieties linked to the polyethylene backbone.
C) Soucek (US 2012/0201965 A1) discloses a multi-phase self-stratifying coating which includes at least one phase of the coating may be rich in a polymeric binder having a telechelic resin with reactive internal groups, reactive end groups, and an alkoxide oligomer and at least one other phase of the coating may be rich in a polymeric binder having a fluorinated polymer derived from fluorinated vinyl-based monomers [0013].  The telechelic resin with reactive internal groups, reactive end groups, and an alkoxide oligomer may be an epoxide that may or may not have two phenol functional groups, for example bisphenol-A epoxide or a cycloaliphatic epoxide [0014].  The polymeric binder has a fluorinated polymer derived from fluorinated vinyl-based monomers may be an acrylate, a fluorinated carboxylic acid, a fluorinated ester, or a fluorinated methacrylate [0015].  However, Soucek does not teach or suggest a fluoroalkyl-modified particle nor a plurality of fluoroalkyl (poly)propionyl groups grafted to the polyethylene backbone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He (CN 101824273 B) teaches a fluoropolymer/inorganic nano-hybrid particle.
Kimura (US 2017/0292037 A1) teaches a surface-treating agent.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767